                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Scott Rilley, Michelle Kunza, Venus                       Case No. 16-4001 (DWF-LIB)
  Colquitt-Montgomery, Jonathon Aldrich,
  and Kendra Buettner, individually and on
  behalf of the class,
                                                            ORDER ON ATTORNEYS’
                        Plaintiffs,                         FEES, COSTS AND CLASS
                                                          REPRESENTATIVE SERVICE
  v.                                                                      AWARDS

  MoneyMutual, LLC, Selling Source, LLC,
  and PartnerWeekly, LLC,

                        Defendants.


       Based on the Class Representatives’ Unopposed Motion for Attorneys’ Fees,

Costs, and Class Representative Service Awards, as well as the arguments presented at

the Final Fairness Hearing in this matter, IT IS HEREBY ORDERED:

       1.    Class Counsel is awarded $1,000,000 in attorneys’ fees, to be distributed

from the Settlement Fund;

       2.    Class Counsel is awarded reimbursement of their out-of-pocket costs in the

amount of $212,045.78, to be distributed from the Settlement Fund; and

       3.    Class Representatives Scott Rilley, Michelle Kunza, Venus Colquitt-

Montgomery, Jonathon Aldrich, and Kendra Buettner are each awarded $6,500 as a

Service Award for their efforts on behalf of the Class.


Dated: April 14, 2020                    s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge
